Citation Nr: 1104009	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
claimed as a result of exposure to herbicides, for accrued 
benefits purposes.

2.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, for 
accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968, 
including service in the Republic of Vietnam.  He passed away in 
November 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and was presumed to have been exposed to Agent Orange 
during service.

2.  The Veteran's esophageal cancer was first manifested many 
years after service and was not related to disease or injury in 
service, including his exposure to herbicides, such as Agent 
Orange.  

3.  The Veteran was not shown to be, as a result of any service-
connected disability, permanently bedridden or so helpless as to 
be in need of the regular aid and attendance of another person.

4.  The Veteran died on November 2005.  The death certificate 
lists his cause of death as metastatic esophageal cancer.  

5.  At the time of the Veteran's death, service connection was 
not in effect for any disability, and the preponderance of the 
evidence shows that a disability of service origin did not 
contribute substantially and materially to the Veteran's death, 
combine to cause death, aid or lend assistance to the production 
of death, or result in debilitating effects and general 
impairment of health to an extent that would render the Veteran 
materially less capable of resisting the effects of other disease 
or injury causing death.


CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred in or aggravated by 
service or any service-connected disability for accrued benefits 
purposes.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for SMC based on the need of regular aid and 
attendance have not been met for accrued benefits purposes.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).

3.  The cause of the Veteran's death was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice.  Here, the 
Veteran was not service connected for any disabilities at the 
time of his death.  As such, the requirements of stating the 
conditions for which the Veteran was service connected at the 
time of his death as well as an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition do not apply.  An 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected was supplied in correspondence dated in December 2005.  

With respect to the Dingess requirements, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the appellant prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After 
a careful review of the file, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained 
service treatment records, VA treatment records, and private 
treatment records.  Further, the appellant submitted additional 
records and written statements in support of her claim.

The Board acknowledges that a specific VA medical opinion as to 
the issue the appellant's claim of service connection for the 
cause of the Veteran's death.  In determining whether a medical 
examination be provided or medical opinion is necessary, there 
are four factors to consider: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated with 
service; and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  As 
to the third factor, the types of evidence that "indicate" that 
a current disorder "may be associated" with service include, 
but are not limited to, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that a VA examination is not warranted.  
Given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, the absence of 
identified symptomatology for many years after separation, and no 
competent evidence of a nexus between service and the appellant's 
claim, a remand for a VA opinion would unduly delay resolution.  
Further, as to the appellant's accrued benefit claims, the Board 
notes that the adjudication of accrued claims is limited to the 
evidence physically or constructively of record at the time of 
the Veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. 
West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 
353, 360-61 (1993).  Thus, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  Significantly, neither the 
appellant nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals, including the Veteran's surviving spouse, may be 
paid periodic monetary benefits to which the Veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file or constructively of record at the time of 
his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 
(2010).  A claim for such benefits must be filed within one year 
of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2010).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See 
also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a 
consequence of the derivative nature of the surviving spouse's 
entitlement to a Veteran's accrued benefits claim is that, 
without the Veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her own 
application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. § 
3.160(c) (2010).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d) (2010); see 
also 38 C.F.R. §§ 20.1103, 20.1104 (2010).

Here, the Veteran brought a claim for service connection for 
esophageal cancer in August 2005.  The Veteran also filed an 
informal claim for entitlement to SMC based on the need for 
regular aid and attendance of another person in October 2005.  
Unfortunately, the Veteran died in November 2005, prior to final 
adjudication of these claims.  In December 2005, the appellant 
submitted a claim for any accrued benefits.  

The Board finds that the Veteran had pending claims for 
entitlement to service connection for esophageal cancer and 
entitlement to SMC based on the need for regular aid and 
attendance of another person at the time of his death.  The Board 
further finds that the appellant filed for accrued benefits 
within one year of the Veteran's death.  As such, the Board will 
now consider the merits of the claims pending at the Veteran's 
time of death.

Service Connection for a Cancer

The appellant seeks entitlement to service connection for 
esophageal cancer, claimed as a result of exposure to herbicides, 
for accrued benefits purposes.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A Veteran may be entitled to a presumption of service connection 
if he or she is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents and meets 
certain other requirements.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.  Specifically, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  A Veteran who 
served in the Republic of Vietnam shall be presumed to have been 
exposed to herbicide.  38 U.S.C.A. § 1116.  Here, the service 
personnel records indicate that he served in the Republic of 
Vietnam during active service and is therefore presumed to have 
been exposed to herbicides.

Diseases associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309(e) (2010), will be considered to have 
been incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  The medical evidence shows that he had a 
history of gastric cancer as well as metastatic esophageal cancer 
that ultimately caused his death.  Gastric cancer and metastatic 
esophageal cancer, however, are not among the presumptive 
diseases or disorders.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 
3.309(e) (2010).  Although respiratory cancers of the lung, 
bronchus, larynx, or trachea are presumed to have been caused by 
exposure to herbicide agents, cancers of the digestive system are 
not afforded such a presumption.  

The availability of presumptive service connection for a 
disability based on exposure to herbicides, however, does not 
preclude an appellant from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

Having determined that the Veteran is not entitled to service 
connection for esophageal cancer for accrued benefits purposes on 
a presumptive basis under 38 C.F.R. § 3.309, the Board will now 
consider whether service connection is warranted on a direct 
basis.  The record before the Board contains service treatment 
records and post-service treatment records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (a discussion of all evidence by the Board is not required 
when the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The service treatment records are negative for any complaints, 
treatment or diagnosis of cancerous tumors or related problems.  
Specifically, his March 1968 Report of Medical Examination upon 
separation shows that his throat, lungs, chest, abdomen, and 
viscera were all within normal limits.  The earliest medical 
evidence showing complaints, diagnoses, or treatment of 
esophageal cancer is dated in May 2005.  

In August 2005, the Veteran underwent a peritoneal mesenteric 
biopsy, which revealed malignant adenocarcinoma of the 
esophagogastric (EG) junction.  However, the physician did not 
offer an opinion as to the adenocarcinoma's probable etiology or 
date of onset.  Similarly, the Veteran was referred to Florida 
Hospital for additional treatment in September 2005.  There, the 
physicians indicated that the Veteran developed symptomatology of 
dysphagia since May 2005, which was later diagnosed as esophageal 
cancer.  The physician noted that the Veteran claimed to have 
never smoked or drank alcohol, and that he used to work as a 
machinist.  However, the physicians did not offer any opinions as 
to the esophageal cancer's probable etiology or date of onset.  

In correspondence dated in October 2005, a VA Advanced Registered 
Nurse Practitioner indicated that the Veteran had been diagnosed 
with cancer of the gastroesophageal junction, dysphagia, and 
metastasis to the mesentery and omentum.  However, she did not 
offer an opinion as to the probable etiology or date of onset of 
the Veteran's cancer.  As such, there is no evidence to warrant 
entitlement to service connection for esophageal cancer on a 
direct basis.

The Board reiterates that, although the Veteran served in the 
Republic of Vietnam while in service, presumptive service 
connection is not available under 38 C.F.R. § 3.309(e) for this 
disease.  The Board observes that the Secretary has reported that 
there is no positive association between exposure to herbicides 
and any condition for which he has not specifically determined 
that a presumption of service connection is warranted.  See 72 
Fed. Reg. 32395 (Jun. 12, 2007).  Thus, in the absence of any 
medical evidence linking esophageal cancer to service, service 
connection is not otherwise warranted for this disability. 

The Board has considered the appellant's assertions that the 
cancer that resulted in the Veteran's death was caused by his 
exposure to herbicides during service.  As noted above, the 
record establishes that the Veteran was exposed to herbicides 
while serving in Vietnam.  However, the only evidence that links 
the Veteran's esophageal cancer to that herbicide exposure is the 
appellant's firm belief that it is so.  Although the Board does 
not question the sincerity of her belief, as a lay person, she 
cannot provide the competent medical evidence necessary to 
establish a connection between the Veteran's esophageal cancer 
and his exposure to herbicides during service.  In this regard, 
the Board notes that to provide a competent medical opinion on 
this matter appropriate medical training and expertise are 
necessary, which the appellant, as a lay person, does not have.  
See 38 C.F.R. § 3.159(a) (1) (2010) (competent medical evidence 
is evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
when ... a lay person is competent to identify the medical 
condition" and providing, as an example, that a layperson would 
be competent to identify a condition such as a broken leg, but 
would not be competent to identify a form of cancer). 

In sum, the evidence demonstrates that the Veteran's esophageal 
cancer developed many years after service and was not caused by 
any incident of service.  The most probative medical evidence 
does not relate the Veteran's cancer to his service.  Thus, there 
is no basis for service connection, either on a direct or 
presumptive basis.  In light of the above, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection for accrued benefits purposes and there is no 
doubt to be otherwise resolved.  As such, the appeal is denied.

SMC

The appellant also seeks special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person, for 
accrued benefits purposes.

Special monthly compensation is payable at a specified rate if 
the Veteran, as the result of service-connected disability, is 
permanently bedridden or so helpless as to be in need of regular 
aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002), 38 C.F.R. 
§ 3.350(b) (2010).  The Veteran will be considered to be in such 
need if he: (1) has anatomical loss or loss of use of both feet 
or one hand and one feet; (2) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
is a patient in a nursing home because of mental or physical 
incapacity; (3) establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a); or is 
permanently bedridden.  38 C.F.R. § 3.350(b) (2010).

Under 38 C.F.R. § 3.352(a), determinations as to the need for aid 
and attendance must be based on actual requirements of personal 
assistance from others. In making such determinations, 
consideration is given to such conditions as: inability of the 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic appliances 
which, by reason of the particular disability, cannot be done 
without aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from the hazards or 
dangers inherent in his/her daily environment.  38 C.F.R. § 
3.352(a) (2010).

The Veteran being "bedridden" will be a proper basis for the 
determination, and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a favorable 
rating may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in connection 
with his/her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant need.  
Id.

In this case, the appellant has not contended that the Veteran 
had lost the use of his feet or one hand and foot; had visual 
impairment to the extent that he was blind or nearly blind; or 
was permanently bedridden as a result of his service-connected 
disabilities.  Rather, she contends that the Veteran had 
established a factual need for aid and attendance.

In correspondence dated in October 2005, a VA Advanced Registered 
Nurse Practitioner indicated that the Veteran had been diagnosed 
with cancer of the gastroesophageal junction, dysphagia, and 
metastasis to the mesentery and omentum.  She further indicated 
that the Veteran's treatment consisted of percutaneous endoscopic 
gastrostomy (PEG) tube placement for feeding as well as pain 
management.  She opined that his prognosis was poor, and that he 
required assistance with dressing, bathing, transferring from bed 
to chair, and walking.  Furthermore, she stated that the Veteran 
could only partially use his upper and lower extremities, and was 
unable to manage his financial affairs or travel to a VA medical 
facility for care due to pain and weakness.  In the nurse's 
opinion, the Veteran could not live alone.

However, from the time the Veteran filed a claim for SMC in 
October 2005 until the time of his death in November 2005, 
service connection was not in effect for any disabilities.  As 
such, the claim for entitlement to SMC based on the need for 
regular aid and attendance of another person, for accrued 
benefits purposes, must fail, regardless of the Veteran's need 
for the personal assistance from others prior to his death.  

III.  Service Connection for Cause of Death

When a Veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to dependency 
and indemnity compensation (DIC).  38 U.S.C.A. § 1310.  To 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  Service connection may be granted on a presumptive basis 
for certain chronic diseases, including malignant brain tumors, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following the Veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the Veteran's death; combined to 
cause death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
causing death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a reasonable 
basis to hold that a service-connected condition was of such 
severity as to have a material influence in accelerating death, 
where the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  Id.

Here, the appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  The Veteran served on 
active military duty from March 1966 to March 1968, with service 
in Vietnam.  The Veteran died on November [redacted], 2005.  A November 
2005 death certificate lists his cause of death as metastatic 
esophageal cancer.  No other principal or contributory cause of 
death is specified.  

At the time of his death, service connection was not in effect 
for any disability.  In addition, entitlement to service 
connection for esophageal cancer is not warranted on either a 
direct or presumptive basis.  Further, the preponderance of the 
evidence shows that a disability of service origin did not 
contribute substantially and materially to the Veteran's death, 
combine to cause death, aid or lend assistance to the production 
of death, or result in debilitating effects and general 
impairment of health to an extent that would render the Veteran 
materially less capable of resisting the effects of other disease 
or injury causing death, at the time of his death, service 
connection for the Veteran's cause of death.  As such, service 
connection for the cause of the Veteran's death must be denied.

In closing, the Board notes that in reaching this determination, 
it is sympathetic to the appellant's claim and does not wish in 
any way to diminish the Veteran's service in Vietnam.  The Board, 
however, is precluded from granting the claims on an equitable 
basis and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Service connection for esophageal cancer, claimed as a result of 
exposure to herbicides, for accrued benefits purposes, is denied.

Entitlement to special monthly compensation based on the need for 
regular aid and attendance of another person, for accrued 
benefits purposes, is denied.

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


